 

Exhibit 10.1

AMENDMENT NO. 15 TO CREDIT AGREEMENT

This AMENDMENT NO. 15 TO CREDIT AGREEMENT, dated as of November 5, 2010 (this
“Fifteenth Amendment”), among JARDEN CORPORATION, a Delaware corporation (the
“Borrower”), BARCLAYS BANK PLC (“Barclays”), as Administrative Agent (as defined
below), as the Swing Line Lender and the Foreign Currency Fronting Lender under
the Credit Agreement referred to below, and each Lender party hereto, amends
certain provisions of the CREDIT AGREEMENT, dated as of January 24, 2005 (as
amended, supplemented, restated and/or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders and the L/C Issuers party
thereto from time to time, Barclays, as administrative agent for the Lenders and
the L/C Issuers (in such capacity, and as agent for the Secured Parties under
the Collateral Documents, together with its successors in such capacity, the
“Administrative Agent”), DEUTSCHE BANK AG NEW YORK BRANCH, as syndication agent
for the Lenders and the L/C Issuers (in such capacity, together with its
successors in such capacity, the “Syndication Agent”), JPMORGAN CHASE BANK,
N.A., PNC BANK, NATIONAL ASSOCIATION, SUNTRUST BANK, SOVEREIGN BANK, and WELLS
FARGO BANK, N.A., as co-documentation agents for the Lenders and L/C Issuers.

W I T N E S S E T H:

WHEREAS, the Borrower desires to modify and amend certain provisions of the
Credit Agreement as more fully described herein; and

WHEREAS, the Borrower, each Guarantor party to the Guarantor Consent (as defined
below), each Lender and the Administrative Agent agree, subject to the
limitations and conditions set forth herein, to amend or otherwise modify the
Credit Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1.    Certain Amendments to the Credit Agreement. As of the Fifteenth
Amendment Effective Date (as defined below), and subject to the satisfaction of
the conditions set forth in Section 2 (Conditions to Effectiveness) hereof:

(a)    Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following definitions in such Section 1.01 in the appropriate
place to preserve the alphabetical order of the definitions in such
Section 1.01:

“Fifteenth Amendment” means that certain Amendment No. 15 to the Credit
Agreement, dated as of November 5, 2010, among the Borrower, the Administrative
Agent and each Lender party thereto.

“Fifteenth Amendment Effective Date” means the date on which the Fifteenth
Amendment shall have become effective in accordance with its terms.



--------------------------------------------------------------------------------

 

“Permitted Senior Note Net Debt Proceeds” means, at any date, the Net Proceeds
of a Debt Issuance described under the proviso in clause (h)(II) of Section 7.03
(Indebtedness) on or after the Fifteenth Amendment Effective Date.

(b)    Section 2.06(e)(iii) (Mandatory Prepayments) of the Credit Agreement is
hereby amended by inserting the text “or clause (h)(II) of Section 7.03
(Indebtedness) to the extent described in the proviso at the end of clause
(h)(II) of such Section)” immediately after the text “and (n) of Section 7.03
(Indebtedness)”.

(c)    Article VI (Affirmative Covenants) of the Credit Agreement is hereby
amended by inserting the following text immediately after Section 6.21
(Immaterial Foreign Subsidiaries):

“6.22    Proceeds of Certain Indebtedness. For so long as Term Loans remain
outstanding, an amount equal to the amount of Permitted Senior Note Net Debt
Proceeds generated by each Debt Issuance described under the proviso in clause
(h)(II) of Section 7.03 (Indebtedness) shall be used on or prior to the second
anniversary of the issuance thereof for any or all of the following purposes:
(i) to consummate one or more Permitted Acquisitions, (ii) make optional
prepayments of Term Loans pursuant to Section 2.06(b) (Optional Prepayment of
the Term Loan) and/or (iii) to the extent any Term Loans are outstanding on the
second anniversary of such Debt Issuance, make a prepayment of the Loans
pursuant to the provisions of clauses (a) through (d) of Section 2.06(e)
(Mandatory Prepayments).

(d)    Section 7.03(h) (Indebtedness) of the Credit Agreement is hereby amended
by inserting the following text immediately preceding the semicolon (“;”) at the
end of said Section:

        “; provided, that, with respect to Indebtedness under Permitted Senior
Notes issued on or after the Fifteenth Amendment Effective Date, individually or
in the aggregate with all other Permitted Senior Notes issued on or after the
Fifteenth Amendment Effective Date, that does not exceed $750,000,000.00, if all
such Permitted Senior Notes are unsecured, then the requirement to apply 100% of
the Net Proceeds of such Permitted Senior Notes to repay Loans as provided in
clause (ii) above of this Section 7.03(h)(II) shall not apply”.

(e)    Section 8.01(b)(i) (Events of Default) of the Credit Agreement is hereby
amended by inserting the text “, Section 6.22 (Proceeds of Certain
Indebtedness)” immediately before the text “or Section 7.13 (Financial
Covenants)”.

Section 2.    Conditions to Effectiveness.

This Fifteenth Amendment shall become effective as of the date (the “Fifteenth
Amendment Effective Date”) on which each of the following conditions precedent
shall have been satisfied:

 

2



--------------------------------------------------------------------------------

 

(a)    Certain Documents.    The Administrative Agent shall have received each
of the following, dated as of the Fifteenth Amendment Effective Date (unless
otherwise agreed to by the Administrative Agent), in form and substance
satisfactory to the Administrative Agent:

(i)    this Fifteenth Amendment, duly executed by the Borrower, the
Administrative Agent, and the requisite Lenders;

(ii)    the Consent, Agreement and Affirmation of Guaranty in the form attached
hereto as Exhibit A (the “Guarantor Consent”), duly executed by each of the
Guarantors;

(iii)    a copy of the notice delivered by a Responsible Officer of the Borrower
(or by an authorized attorney at Kane Kessler, P.C., counsel to the Borrower),
to each Local Agent in respect of each outstanding Local Credit Facility
pursuant to the requirements of Section 5.4(c) (Matters Relating to Loan
Documents) of the Local Credit Facility Intercreditor Agreement, pursuant to
which the Borrower notifies each such Local Agent of the amendments contained
herein, certified by a Responsible Officer of the Borrower as being a true,
complete and correct copy of such notice and together with evidence reasonably
satisfactory to the Administrative Agent that such notice shall have been
delivered by the Borrower to such Local Agents at least three (3) Business Days
prior to the Fifteenth Amendment Effective Date;

(iv)    certified copies of resolutions of the Board of Directors or Sole
Member, as applicable, of each Loan Party approving the execution, delivery and
performance of this Amendment and the other Loan Documents delivered in
connection herewith to which such Loan Party is a party to; and

(v)    such additional documentation as the Administrative Agent or the Required
Lenders may reasonably require prior to the execution and delivery of this
Fifteenth Amendment.

(b)    Corporate and Other Proceedings.    All corporate and other proceedings,
and all documents, instruments and other legal matters in connection with the
transactions contemplated by this Fifteenth Amendment shall be satisfactory in
all respects to the Administrative Agent and the Required Lenders.

(c)    Representations and Warranties; No Defaults.    The Administrative Agent,
for the benefit of the Lenders, shall have received a certificate of a
Responsible Officer of the Borrower certifying that both before and after giving
effect to this Fifteenth Amendment:

(i)    each of the representations and warranties set forth in Article V
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents shall be true and correct in all material respects on and as of the
Fifteenth Amendment Effective Date with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date; and

 

3



--------------------------------------------------------------------------------

 

(ii)    no Default or Event of Default shall have occurred and be continuing,
either on the date hereof or on the Fifteenth Amendment Effective Date.

(d)    Consent Fees.

(i) The Administrative Agent shall have received from the Borrower a consent fee
payable in Dollars for the account of each Lender that has returned an executed
signature page to this Amendment to the Administrative Agent at or prior to 5:00
p.m., New York City time on November 1, 2010 (the “Early Consent Deadline” and
each such Lender, an “Early Consenting Lender”) equal to 0.10% of the sum of
(x) the aggregate principal amount of Term Loans, if any, held by such Early
Consenting Lender as of the Early Consent Deadline with respect to which a
consent was delivered and (y) the aggregate amount of the Revolving Credit
Commitment, if any, of such Early Consenting Lender as of the Early Consent
Deadline with respect to which a consent was delivered.

(ii) The Administrative Agent shall have received from the Borrower a consent
fee payable in Dollars for the account of each Lender that has not met the Early
Consent Deadline but has returned an executed signature page to this Amendment
to the Administrative Agent at or prior to 12:00 p.m., New York City time on
November 5, 2010 (the “Later Consent Deadline” and each such Lender, a “Later
Consenting Lender”) equal to 0.05% of the sum of (x) the aggregate principal
amount of Term Loans, if any, held by such Later Consenting Lender as of the
Later Consent Deadline with respect to which a consent was delivered and (y) the
aggregate amount of the Revolving Credit Commitment, if any, of such Later
Consenting Lender as of the Later Consent Deadline with respect to which a
consent was delivered.

Section 3.    Representations and Warranties. The Borrower, on behalf of itself
and the other Loan Parties, hereby represents and warrants to the Administrative
Agent and each Lender as follows:

(a)    the execution, delivery and performance by each Loan Party of this
Fifteenth Amendment have been duly authorized by all requisite corporate or
other action on the part of such Loan Party and will not violate any of the
certificates of incorporation or by-laws (or equivalent Constituent Documents)
of such Loan Party; and

(b)    this Fifteenth Amendment has been duly executed and delivered by each
Loan Party, and each of this Fifteenth Amendment, the Credit Agreement as
amended or otherwise modified hereby constitutes the legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with their terms, except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization and other similar Laws
relating to or affecting creditors’ rights generally and by the application of
general equitable principles (whether considered in proceedings at Law or in
equity).

Section 4.    Reference to and Effect on the Loan Documents.

(a)    As of the Fifteenth Amendment Effective Date, each reference in the
Credit Agreement and the other Loan Documents to the “Credit Agreement,” “this
Agreement,”

 

4



--------------------------------------------------------------------------------

“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Credit Agreement, or such other Loan Document, as applicable,
as amended by this Fifteenth Amendment.

(b)    Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c)    The execution, delivery and effectiveness of this Fifteenth Amendment
shall not operate as a waiver of any Default or Event of Default or any right,
power, privilege or remedy of any Agent, any Lender or any L/C Issuer under the
Credit Agreement or any Loan Document, or constitute a waiver of any provision
of the Credit Agreement or any Loan Document, except as to any waiver expressly
set forth in this Fifteenth Amendment.

(d)    The Borrower hereby confirms that the security interests and Liens
granted by the Borrower pursuant to the Loan Documents continue to secure the
Obligations and that such security interests and Liens remain in full force and
effect.

Section 5.    Costs and Expenses. As provided in Section 10.04 (Attorney Costs,
Expenses and Taxes) of the Credit Agreement, the Borrower agrees to reimburse
the Administrative Agent for all reasonable fees, costs and out-of-pocket
expenses due and payable by the Borrower pursuant to the Loan Documents, as well
as such costs and expenses (including Attorney Costs) for advice, assistance, or
other representation in connection with the preparation, negotiation, execution
and delivery of this Fifteenth Amendment.

Section 6.    Governing Law. This Fifteenth Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

Section 7.    Headings. Section headings in this Fifteenth Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Fifteenth Amendment for any other purposes.

Section 8.    Severability. The fact that any term or provision of this
Fifteenth Amendment (or of the Credit Agreement to the extent modified pursuant
to this Fifteenth Amendment) is held invalid, illegal or unenforceable as to any
person in any situation in any jurisdiction shall not affect the validity,
enforceability or legality of the remaining terms or provisions hereof or the
validity, enforceability or legality of such offending term or provision in any
other situation or jurisdiction or as applied to any person.

 

5



--------------------------------------------------------------------------------

 

Section 9.    Execution in Counterparts. This Fifteenth Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. Receipt by the Administrative Agent of a facsimile, PDF or other
electronic copy of an executed signature page hereof shall constitute receipt by
the Administrative Agent of an executed counterpart of this Fifteenth Amendment.

Section 10.    Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS FIFTEENTH
AMENDMENT OR ANY OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Fifteenth Amendment has been duly executed on the date
set forth above.

 

JARDEN CORPORATION,

as Borrower

By:   /s/ John E. Capps

Name:

Title:

 

John E. Capps

Senior Vice President and General Counsel

Signature Page to Amendment 15 to Credit Agreement

 

7



--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,

as Administrative Agent, Foreign Currency Fronting Lender, Swing Line Lender and
L/C issuer under the Credit Agreement

By:   /s/ Craig J. Malloy Name:   Craig J. Malloy

Title:

  Director

Signature Page to Amendment 15 to Credit Agreement

 

8